Where, as in this case, the Governor is by statute authorized to appoint harbormasters for ports of Florida into which have come during previous years a stated number of vessels of stated ton burdens or more, and the Governor appoints and commissions a harbormaster for a Florida port and such appointee has exercised the official duties and functions of harbormaster at such port, it must be assumed that the Governor appointed the harbormaster in such port after determining that he had authority to do so under the law, and such person so appointed and commissioned be regarded as having prima facie the right to exercise the duties and functions of harbormaster as contemplated by the law and by the commission issued to him by the Governor, and such duties and functions so performed should be recognized as being prima facie valid until the contrary is duly established in proceedings *Page 11 
brought by the Attorney General, there being no one claiming to have a conflicting appointment and commission by the Governor.